Title: To Thomas Jefferson from David Meade Randolph, 10 January 1804
From: Randolph, David Meade
To: Jefferson, Thomas


               
                  Sir, 
                  Richmond 10th. January 1804
               
               The right of appeal to your Excellency might well be questioned, were it not for a lively recollection of your singular affability towards me at a time when you supported a less elevated station, and when too, I was in the exercise of an inferior office, the honor of which it is my present object to rescue from injust opprobrium.
               When it was deemed consistent with the wellfare of my country that the powers and duties of the Marshal of this district shou’d be transfered to another, I felt no emotions other than an ardent desire of evincing to the world and to my friends, that I had, in no instance betraied the confidence of your predecessors, or abused the trusts which belonged to that highly responsible office. And in pursuit of that valued object, I considered it of primary importance promptly to liquidate my Accounts Current with the United States, and to acquit myself of such monies as had, for the public benefit, been suffered to remain in my hands. Conformably with this idea, I forthwith addressed certain communications to the proper departments viz: of 17th & 27th May 1801—& subsequently two of 6th. July—19th August and 29th September of the same year—as also 8th. May, 21 August & 29th December 1802, to all which, with due humility, I beg your attention, assuring myself, that in your own high sense of honor, and sacred regard for character, I shall find that relief which facts may warrant, and which a faithful conduct shall have merited. 
               I have the honor to be with respectful consideration, your obedient Servant
               
                  D M Randolph 
                  Late marshal of the
                  district of Virginia
               
            